Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 06/28/2022 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Claims 1-13 are under current examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a period after each parenthesis in the list of steps recited in the claim.  As a claim should be a single sentence, the examiner recommends deleting the periods within the claim.  This does not rise to the level of indefiniteness under 35 USC 112(b) because the period is clearly meant to mark an enumerated step within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 is directed to a method of producing a lyophilized drug product according to claim 1, wherein the drug compound forms a solvate with TBA.  Thus, the claimed compound is limited by functional language.  The identity of the drug is not limited in scope other than that the drug must possess the property of forming a solvate with TBA.  

Applicant is referred to the Guidelines on Written Description published at FR 66(4) 1099-1111 (January 5, 2001) (also available at www.uspto.gov).  The following passage is particularly relevant.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  


For Example MPEP 2163 states, in part, 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).

Applicant’s specification provides a single example of drug that forms a solvate with TBA (SDC-TRAP-0063; see page 7).  The specification does not provide any description of functional characteristics that identify drugs that do for a solvate with TBA from those that do not such that one having ordinary skill in the art could immediately recognize which drugs do or do not form a solvate with TBA based upon, for example, their chemical structure.  
In view of the foregoing, one having ordinary skill in the art would not recognize that Applicant was in possession of the full scope of substances that are capable of forming a solvate with TBA based upon the specification, as filed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites a limitation on the percentage of PEG in the claimed composition without indicating what type of percentage (i.e. weight percentage or volume percentage).  As the absolute quantity of PEG in the composition differs depending upon which type of percentage was intended, one having ordinary skill in the art cannot unambiguously delineate the metes and bounds of the instant invention, as claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuldt-Lieb et al. (US 2016/0256391; publication date: 09/08/2016).

Schuldt-Lieb discloses a method of making a freeze dried pharmaceutical composition of the drug mitomycin C (abstract).  In example 9, on page 7, mitomycin C is dissolved in a mixture of tert-butanol and water.  In some cases the solution also contained PEG 4000.  Finally, the mixture is lyophilized to obtain a lyophilized mitomycin C product.  
With regard to claim 2, the cosolvent in the method above is water.
With regard to claims 3-6, the composition contains PEG 4000, which is a diol. 
With regard to claim 7, the composition contains PEG 4000 at 50 mg/mL which is equal to 5% by weight.
Instant claim 9 recites a limitation on the amount of lyophilized drug product in step 3.  This is an intended outcome of the claimed method.  As all method steps are taught in the example by Schuldt-Lieb, the examiner considers this outcome to be an inherent consequence.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuldt-Lieb et al. (US 2016/0256391; publication date: 09/08/2016).

Schuldt-Lieb discloses a method of making a freeze dried pharmaceutical composition of the drug mitomycin C (abstract).  In example 9, on page 7, mitomycin C is dissolved in a mixture of tert-butanol and water.  In some cases the solution also contained PEG 4000.  Finally, the mixture is lyophilized to obtain a lyophilized mitomycin C product.  
With regard to claim 2, the cosolvent in the method above is water.
With regard to claims 3-6, the composition contains PEG 4000, which is a diol. 
With regard to claim 7, the composition contains PEG 4000 at 50 mg/mL which is equal to 5% by weight.
With regard to claim 8, based upon the ratio of mitomycin C to PEG 4000 in the example composition, the final product would have less than 20% by weight of the drug compound as both drug and PEG 4000 would remain in the freeze-dried product.  However, Schuldt-Lieb discloses a broad range in content of mitomycin C (0.1 to 500 mg/g), thus the range in amount of mitomycin C in the final product embraced by the broader disclosure would encompass the percentages recited in claim 8.   For example, if the upper end of the range disclosed by Schuldt-Lieb of 500 mg/mL were used with the exemplary amount of PEG 4000, the final weight percent of mitomycin C after solvent removal would be approximately 90% (500mg/ml : 50 mg/mL is a 10:1 weight ratio of mitomycin C to PEG 4000).  
Instant claim 9 recites a limitation on the amount of lyophilized drug product in step 3.  This is an intended outcome of the claimed method.  As all method steps are taught in the example by Schuldt-Lieb, the examiner considers this outcome to be an inherent consequence.  
With regard to claim 10, the example composition contains less than the requisite amount of drug (example 9 contains 3.33 mg/g in a 89% t-butanol/11% water solvent; with a molecular weight of 334.33 g/mol for mitomycin C (PubChem ID 5746) and a density of about 0.8 g/L for t-butanol, the examiner estimates the mitomycin C concentration to be about 0.01 mol/L, recognizing that this is an approximation because the density of the TBA/water cosolvent system is unknown).  However, Schuldt-Lieb embraces a broad range in amount of mitomycin C that may be present in the lyophilization solution, see claim 9, which recites a range of 0.1 to 500 mg/g mitomycin C.  Use the same values noted above, the upper limit on the range in mitomycin C concentration would be around 1 mol/L.  Thus, Schuldt-Lieb teaches a range in this parameter that overlaps with the amounts recited in the instant claims.  
With regard to claim 11, Schuldt discloses that pH is adjusted to 7.4 in an example method (0069), thus it would have been obvious to target this approximate pH for Schuldt-Lieb’s method.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO 2018/236781; publication date: 12/27/2018; available as prior art under 35 USC 102(a)(2); effective filing date: 06/20/2017) in view of Amin et al. (US 2006/0068008; publication date: 03/30/2006; cited in the IDS filed 10/05/2020).
Jain discloses a method of producing a lyophilized drug product comprising the following steps:  SDC-TRAP-0063 was completely dissolved in the co-solvent system of tert-butanol and 0.3N sodium hydroxide. Complete dissolution was confirmed visually. Water for Injection (WFI) was added to weight QS, and pH verification was then conducted with option to adjust pH if necessary. Sterile filtration was achieved with at least two 0.2 micron filters in series, followed by aseptic vial filling, partial stoppering, lyophilization, vial capping, and vial exterior wash.  More specifically the process of producing SDC-TRAP-0063 Sodium comprised the steps of: 1). dissolving SDC-TRAP-0063 in tert-butanol at 25-35°C; 2). adding 0.3 normal aqueous sodium hydroxide and Water for Injection to adjust pH to be above around 9.8; 3). filtering the mixture from step 2). with at least two 0.2 micron filters in series; and 4). conducting aseptic vial filling and lyophilization (0171-0172; with support in the provisional application in 0169-0170).
Thus, Jain discloses a process of producing a lyophilized drug product comprising the steps of dissolving a drug compound in a co-solvent system comprising tert-butanol (TBA) and at least one other solvent to obtain a drug solution and conducting lyophilization to obtain the lyophilized drug product.
Jain does not disclose adding at least one polyol to the drug solution to obtain a mixture.  
Amin discloses that PEG 400 is a cosolvent for aqueous cosolvent systems for lyophilizing hydrophobic drugs (abstract, 0022, 0023, 0035).  Amin discloses further an example composition containing both of the cosolvents, PEG 400 and TBA (table 2 on page 4).  
It would have been prima facie obvious to add the polyol PEG 400 with the TBA disclosed as the cosolvent in Jain’s method (resulting “adding at least one polyol to the drug solution to obtain a mixture”, as claimed) because both substances were known to serve the same purpose of acting as a cosolvent for aqueous lyophilization systems.  See MPEP 2144.05.  
With regard to claim 2, as noted above, the cosolvent is water.
With regard to claims 3-6, the polyol is PEG 400, which is a diol.
With regard to claim 7, Amin discloses adding from 0.01% to about 30% of the nonvolatile solvent (i.e. the PEG 400; 0020).  This range overlaps with the range of 3 - 6 % recited in the instant claims.  
With regard to claim 8, the examiner considers the percentage of drug in the final lyophilized product to be an optimizable parameter based upon factors such as target dose upon reconstitution and quantity of bulking agent to provide structure to the lyophilizate.  See MPEP 2144.05(II)(A):  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to claim 9, as noted above, Amin discloses a range for cosolvent that overlaps with the range recited in the instant application.  The amount of TBA in the final product would be dependent upon the amount present in the lyophilization solution.  The method rendered obvious by the teachings of Jain/Amin embraces lyophilization solutions containing any amount of TBA cosolvent in combination with a liquid PEG cosolvent having total amount of cosolvent within the range 0.01 - 30 % by weight.  Because the method of Jain/Amin embraces employing very small amounts of TBA in the starting solution, the examiner considers the method of Jain/Amin to also embrace methods that form lyophilizates containing less than 5% by weight TBA.
With regard to claim 10, as explained above it would have been obvious to optimize the quantity of drug in the lyophilization solution to arrive at a required dose in the final product (see MPEP 2144.05(II)(A)).  
With regard to claim 11, as noted above, the lyophilization solution in Jain’s method is adjusted to a pH of 9.8.  
With regard to claims 12, and 13, Jain discloses the substance SDC-TRAP-0063, which the instant specification indicates to be a synonym for the compound recited in instant claim 13 and also indicates to form solvates with TBA. 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617